Citation Nr: 1143333	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  04-35 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed vertebral basilar insufficiency.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to June 1988 and from February to March 1991. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision by the RO. 

The Board denied the claim of service connection in a decision promulgated in May 2007. 

In July 2008, pursuant to a Joint Motion, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's May 2007 decision.  The Court then remanded the matter to the Board for compliance with the instructions of the Joint Motion. 

In April 2009, the Board also remanded the Veteran's service connection claim for additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The July 2008 Joint Motion found that while "VA obtained several medical opinions [June 2003, and February and December 2005] concerning the possible etiology of the Veteran's VBI [vertebral basilar insufficiency] . . . [t]he inherent problem with each of the medical opinions obtained by VA, and the Board's acceptance of those opinions to deny [the Veteran] service connection for VBI, is that the opinions were not adequate for rating purposes.  The Board erred when it relied on inadequate medical evidence to deny the Veteran's claim." See page two of Joint Motion. 

The Joint Motion added that "an adequate medical examination that takes into consideration the in-service symptomatology and treatment, and all post-service treatment and symptomatology, which [might] be related to VBI" was required to "fulfill [VA's] statutory duty to assist [the Veteran] in the development of his claim by obtaining a medical opinion adequate for rating purposes.  See 38 C.F.R. § 3.1599(c)(4)(i)."  See page five of Joint Motion. 

As a result, the Board remanded the Veteran's claim in April 2009 in an attempt to obtain an additional medical opinion.  The Board's remand also requested that the RO contact the Veteran and afford him the opportunity to submit additional evidence in support of his claim. 

In a June 2009 letter, the AMC requested the Veteran submit additional evidence in support of his claim, to include medical records and other updated evidence.  Attached to the letter was a VA Form 21-4142, Authorization and Consent to Release Information, which would allow VA to obtain the Veteran's medical records on his behalf.  In response, the Veteran authorized VA to obtain his records from seven different health care providers.  

The records from six of the identified health care providers were obtained, however, the request for treatment records from Doctor's Urgent Care was returned as undeliverable.  While a note contained in the claims folder suggest that this facility might now be known as Physician's Urgent Care, the record does not indicate that an additional attempt was made to obtain the Veteran's records from this facility.  

Instead, in the August 2011 Supplemental Statement of the Case, the AMC stated that it did "not pursue retrieval of those records because [a] VA examiner" opined that the Veteran did not have vertebrobasilar insufficiency. 

The Board notes that the possibility that treatment records from Physician's Urgent Care might contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  

Furthermore, pursuant to 38 C.F.R. § 3.159(c), if VA learns that subsequent requests to another custodian of records "could result in obtaining the records sought, then reasonable efforts will include an initial request, and if the records are not received, at least one follow-up request to the new source."  Accordingly, a remand is required to obtain the treatment records identified by the Veteran. 

In addition, pursuant to the Board's April 2009 remand, the Veteran was provided with a VA examination in August 2009.  After a conducting a clinical examination and a review of the claims folder, the examiner indicated that the Veteran did not have a "disability caused by vertebro-basilar insufficiency of any vintage" but instead had "benign positional vertigo."  

This opinion was based on the Veteran's vivid description of his symptoms, the multiple medical tests, and the fact that the neurologist (who diagnosed the Veteran with vertebral basilar insufficiency) was unaware of the Veteran's prior medical history of positional vertigo.  

Significantly, after the August 2009 VA examination, multiple medical records were associated with the Veteran's claims folder.  Thus, another VA examination was therefore performed in August 2010. 

After reviewing the claims folder and conducting a physical examination, the August 2010 VA examiner indicated that, in the past, a few of the Veteran's spells of vertigo associated with numbness of the face and extremities were likely from vertebrobasilar insufficiency.  It was further noted that the Veteran did not currently have symptoms of vertebrobasilar insufficiency and most of his isolated spells of positional vertigo were likely not from vertebrobasilar insufficiency.  

The Board observes that the August 2010 VA examination report suggests that the Veteran's periods of vetebrobasilar insufficiency occurred in February 2003, prior to his filing a claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

In this capacity, the Board notes that the record does not include an opinion as to whether the Veteran's positional vertigo was at least as likely as related to an event or incident of his military service.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Accordingly, the Board finds that this case contains medical questions which cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions]. 

These questions concern whether the Veteran had positional vertigo or vertebrobasilar insufficiency at any point during the appeal period, and, if so, whether either of these disabilities had their clinical onset during his military service. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for vetebrobasilar insufficiency or positional vertigo since February 2010.  Efforts must also be made to obtain copies of any records of treatment that the Veteran might have received from Doctor's Urgent Care in Fayetteville North Carolina, which might now be known as Physician's Urgent Care. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain copies of such records.  All efforts to obtain such should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Once the above action has been completed, the RO should schedule the Veteran for another VA examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report

The examiner's report should address the VA examination reports and opinions prepared in June 2004, February and December 2005, August 2009 and August 2010.  It should also include review of the January 2006 private neurological consultation and any other competent evidence submitted in support of the Veteran's claim.

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to (1) whether it is at least as likely as not, (50 percent probability or greater), that the Veteran has had vetebrobasilar insufficiency at any time since May 2003 or whether the Veteran's disability is more appropriately characterized as positional vertigo and (2), whether it is at least as likely as not (50 percent probability or greater) that any diagnosed condition had its clinical onset during, or was otherwise due to an event or incident of the Veteran's active service.

All clinical findings should be reported in detail.  The VA examiner should provide a clinical rationale for his or her statement that includes a discussion both the medical and competent lay evidence considered in providing the requested opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should indicate whether the inability to provide a definitive opinion was due to (a) a need for further information, or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed vertebral basilar insufficiency or positional vertigo; or (b) whether this is an instance where a definitive opinion cannot be provided because required information is missing, or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


